300 F.2d 442
NATIONAL LABOR RELATIONS BOARD, Petitioner-Appellee,v.UNITED AIRCRAFT CORPORATION (PRATT & WHITNEY AND HAMILTON STANDARD DIVISIONS) et al., Respondents-Appellants.
No. 305.
Docket 27360.
United States Court of Appeals Second Circuit.
Argued April 5, 1962.
Decided April 5, 1962.

Appeal from the United States District Court for the District of Connecticut; T. Emmet Clarie, Judge.
Joseph C. Wells, of Reilly & Wells, Washington, D. C., for respondents-appellants.
Stephen B. Goldberg, Atty., National Labor Relations Board, Washington, D. C. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Asso. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Marion L. Griffin, Atty., National Labor Relations Board, Washington, D. C., on the brief), for petitioner-appellee.
Before CLARK, FRIENDLY and HAYS, Circuit Judges.
PER CURIAM.


1
Affirmed in open court on the opinion of District Judge Clarie, D.C.Conn., 200 F. Supp. 48.